Citation Nr: 1814507	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to August 30, 2011, and a rating in excess of 10 percent from August 30, 2011 to the present day for prostate cancer, status post radiation therapy.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder.

3.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for esophageal cancer.

5.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance of another person, or at the housebound rate.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran filed a service-connection claim for residuals of prostate cancer on August 6, 2010.  He appeared for a VA examination in June 2011, and was awarded service connection in a July 2011 rating decision.  The RO assigned a noncompensable disability rating, effective his date of claim, August 6, 2010.  The RO also denied entitlement to service connection for esophageal cancer.  In correspondence received on September 1, 2011, the Veteran indicated that he wanted his initial rating increased, noting that at his June 2011 VA examination, he was heavily medicated as a result of inpatient treatment he had been receiving at the time, and that his answers to the questions he was asked were not accurate.  He also expressed disagreement with the RO's denial of his service-connection claim for esophageal cancer.  Notably, in a subsequent Field Transmittal Record received on June 6, 2012 (still within one year of the July 2011 rating decision), it was noted that the Veteran is filing an Notice of Disagreement for prostate cancer status post radiation therapy and esophageal cancer.  Given the Veteran's statements about his condition in his September 2011 correspondence, his concerns and disagreement with the information elicited at the June 2011 examination, and subsequent confirmation of disagreement in a June 2012 Field Transmittal Record, the Board will construe the Veteran's September 1, 2011 correspondence as a Notice of Disagreement with the assigned initial rating for prostate cancer residuals, and with the denial of service connection for esophageal cancer.   

In August 2017, the Veteran testified at videoconference hearing before the undersigned; a transcript is of record.


FINDINGS OF FACT

1.  For the period prior to June 19, 2014, the Veteran's prostate cancer, status post radiation therapy was manifested by urinary frequency of awakening to void two to three times per night; however, higher rates of nighttime frequency are not shown by the record, nor is daytime frequency at intervals of less than one hour, renal dysfunction, urinary leakage with the use of absorbent materials, or obstructed voiding.  

2.  Effective June 19, 2014, the evidence of record demonstrates the Veteran required use of absorbent materials, and the evidence favors a finding that they had to be changed two to four times per day as of that date.

3.  By a decision entered in November 2004, the RO denied the Veteran's service-connection claim for a stomach disorder; he was advised of the decision, and of his appellate rights.  The Veteran did not initiate an appeal of the RO's November 2004 decision during the one year period following the mailing notice of that decision; nor was new and material evidence received within a year.

4.  New evidence received since the time of the RO's November 2004 decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a stomach disorder and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's stomach disorder (diagnosed as GERD) did not manifest in service, and is not shown to be related to his active service, including herbicide agent exposure.

6.  The Veteran's esophageal cancer did not manifest in service and is not shown to be related to his active service, including herbicide agent exposure.

7.  The evidence of record is against a finding that the Veteran's service-connected disabilities render him so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to the daily environment.

8.  The Veteran does not have a single service-connected disability rated as 100 percent disabling, nor does the evidence show him to be permanently housebound as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent initial rating from August 6, 2010 to June 18, 2014, and the assignment of a 40 percent initial rating from June 19, 2014 to the present, have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115(a -b), Diagnostic Code 7528 (2017).

2.  The RO's November 2004 decision, denying service connection for a stomach disorder, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104; 20.302, 20.1103 (2017).

3.  New and material evidence has been received since the time of the RO's November 2004 decision that is sufficient to reopen the Veteran's claim for service connection for a stomach disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The Veteran's GERD was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The Veteran's esophageal cancer was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for special monthly compensation based on the need for regular aid and attendance, or on account of being permanently housebound, due to service connected disabilities, have not been met. 38 U.S.C. § 1114 (West 2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board acknowledges that, to date, the Veteran has not been provided with VA examinations, and a medical opinions has not been obtained, in relation to his claims of entitlement to service connection for GERD or esophageal cancer. The Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical opinion is warranted. 38 U.S.C. § 5103A (a) (West 2012); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); De La Rosa v. Peake, 515 F.3d 1319   (Fed. Cir. 2008).

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d) (West 2012) ; 38 C.F.R. § 3.159(c)(4)(2017).

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79   (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279  .

In this case, the only evidence suggesting that the Veteran's GERD and esophageal cancer are related to service are the Veteran's own conclusory generalized lay statements.  Although the Veteran believes that his disabilities should be service connected, as discussed below, the probative evidence is against a finding that the Veteran incurred such disorders during service, and the Veteran has submitted no evidence otherwise indicating a relationship could exist between his GERD and esophageal cancer and his military service, to include his exposure herbicide agents.  

Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted, because the lay statements of record are simply insufficient to trigger VA's duty to provide an examination. Waters, supra.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating (Prostate Cancer)

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which rating to apply to a disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's prostate cancer residuals have been rated under Diagnostic Code 7528, based on voiding dysfunction.  Diagnostic Code 7528 provides ratings for malignant neoplasms of the genitourinary system and provides a 100 percent rating while active, and following cessation of surgical, X-ray, chemotherapy, or other therapeutic procedure, the rating of 100 percent will continue with mandatory examination after six months.  If there has been no local reoccurrence or metastasis, the disability will be rated for residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2017).  As the record does not indicate that the Veteran typically suffers from renal dysfunction, the Board finds that the disability is most appropriately rated based on voiding dysfunction.

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  At no time during the appeal period has the Veteran exhibited or complained of symptoms of urinary obstruction.

For urine leakage, a 20 percent rating is warranted when the wearing of absorbent materials which must be changed less than two times per day is required.  A 40 percent rating is warranted when absorbent materials must be changed two to four times per day.  A 60 percent rating is assigned when the use of an appliance is required, or absorbent materials must be changed more than four times per day.  38 C.F.R. § 4.115(a) (2017).

For urinary frequency, a 10 percent rating is assigned with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating requires a daytime voiding interval of less than one hour, or; awakening to void five or more times per night. 38 C.F.R. § 4.115(a) (2017). 

The Veteran seeks an initial compensable rating for his service connected prostate cancer residuals, and a rating greater than 10 percent from August 30, 2011.  

Significantly, the Veteran has competently and credibly indicated that because he was an inpatient at the time, receiving large doses of medication, his responses to questions at his first VA examination assessing the severity of his prostate cancer residuals in June 2011 were not accurate.  In pertinent part, at that examination, the Veteran noted having to awake to urinate only once per night.  The Veteran subsequently submitted private treatment records dated in August 30, 2011 indicating nocturia 2-3 times per night.  Based on this August 30, 2011 report, the RO increased the Veteran's rating from 0 to 10 percent.  However, in light of the fact that the Veteran's responses to the June 2011 VA examiner regarding nocturia are unreliable, and that a record of private treatment just two months later confirms nocturia 2-3 times per night, the Board will resolve all doubt in the Veteran's favor and find that the Veteran's prostate cancer residuals have manifested in nocturia 2-3 times per night since the date of his service-connection claim.  

As noted above, the diagnostic criteria pertaining to urinary frequency indicates that awakening to void two times per night would warrant a 10 percent rating.  Awakening to void three to four times per night would warrant a 20 percent rating.  The evidence demonstrates that from the date he filed his service-connection claim, the Veteran has had to awaken two to three times per night to void.  If there is a question as to which rating to apply to a disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  As the Veteran had to wake up to urinate up to three times per night, his disability picture more nearly approximates the criteria for the higher 20 percent rating.  Thus, an initial 20 percent rating is warranted.

Significantly however, upon review of all VA examinations, private treatment reports and VA treatment reports dating from 2010 to June 19, 2014, the evidence does not show that the Veteran exhibited symptoms of voiding dysfunction warranting the assignment of a rating higher than 20 percent during that time period.  Indeed, up to that point, the Veteran was not wearing absorbent pads, nor was he shown to void five or more times per night, or at an interval less than once per hour during the daytime, and the Veteran does not so contend.  

At the August 2017 hearing, the Veteran indicated that he wears Depends and has to change his absorbent underwear one to two times per day.  His wife clarified that he must change his absorbent underwear two to three times per day, depending if it is a good day or not.  The Veteran also indicated that in addition to the absorbent underwear, he uses paper towels to help absorb leakage, which cuts down on the number of pads he uses.  He also noted that VA has issued him absorbent pads to sleep on for his bed.

A close review of the record demonstrates that VA prescribed the Veteran absorbent underwear for the first time on June 19, 2014.  He was issued 76 pairs for 30 days.  He was also using absorbent pads on his bed at that time.  He has been continuously prescribed absorbent underwear by VA since that date, for varying time intervals.  Given the Veteran's and his wife's competent and credible testimony indicating that the Veteran must to wear and change absorbent underwear two to three times each day, that in addition to wearing the underwear, he also uses paper towels to perform the same function, that he also requires the use of absorbent pads on his bed at night, and because VA treatment reports show prescription of absorbent underwear (79 in 30 days) with subsequent refills for varied time periods, the Board will resolve all doubt in the Veteran's favor and find that a 40 percent rating is warranted as of June 19, 2014.  This increase is based on rating criteria for urinary leakage, noting that disability requiring the wearing of absorbent materials that must be changed two to four times per day warrants a 40 percent rating.

A rating higher than 40 percent is unavailable under the criteria for urinary frequency or urinary obstruction.  Moreover, the evidence does not demonstrate that the Veteran requires the use of an appliance, nor does he have to change his absorbent pads more than four times each day.  As noted above, the Veteran does not exhibit renal dysfunction.  For these reasons, a disability rating in excess of 40 percent is not warranted. 

Based on the evidence and analysis discussed above, the Board finds that an initial rating of 20 percent for all times from August 6, 2010 is warranted, with an increase to 40 percent effective June 19, 2014.  To this extent, the appeal is granted.  

New and Material Evidence (Stomach Disorder/GERD)

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. §§ 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

In this case, the RO denied the Veteran's service-connection for a stomach disorder in a November 2004 rating decision.  The Veteran did not appeal the decision, nor did he submit new and material evidence within one year of notice of the decision.  As such, the November 2004 rating decision is final.

In pertinent part, the RO denied the Veteran's stomach disability claim in November 2004 based on a finding that the evidence of record at the time did not show the Veteran suffered from a stomach disorder or condition.  In August 2010 and most recently in August 2017, the Veteran submitted VA treatment records which show the Veteran has been diagnosed and treated for GERD.  This evidence is new, in that it was not previously before the RO, and material in that it relates to an unestablished fact necessary to substantiate the Veteran's claim, i.e., that the Veteran suffers from a current stomach disability.  Therefore, the claim for entitlement to service connection for a stomach disorder is reopened.

The Board observes that the RO has considered the Veteran's GERD claim on a de novo basis.  See the May 2014 statement of the case and April 2017 supplemental statement of the case.  Thus, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection (GERD and Esophageal Cancer)

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Red. Reg. 53,202-53,216, 53,205 (August 31, 2010).

The Secretary of the Department of Veterans Affairs has determined that there is no
positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2017).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017).

The Veteran contends that his GERD and esophageal cancer are both directly related to his military service, to include his in-service exposure to herbicides.  The Veteran has verified service in the Republic of Vietnam during the Vietnam era.  Thus, his exposure to herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).

Neither GERD nor esophageal cancer is one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  However, a claimant is not precluded from establishing service connection for a disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records are silent for any complaints or treatment related to the Veteran's stomach or esophagus issues.  The Veteran, himself, contends in the August 2017 videoconference hearing, he did not experience symptoms of GERD while serving in the military, and notes that his esophageal cancer came after treatment for GERD.  See August 2017 Hearing Transcript at pages 10-12.  Although the Veteran mentioned at the hearing that he left Vietnam with a black ring around his stomach, he noted it was jungle rot.  

With respect to nexus, there is no evidence other than the Veteran's own assertion indicating that the Veteran's GERD or esophageal cancer is related to in-service herbicide agent exposure or that it is otherwise related to service.  While the Veteran is competent to report what he experiences, he is not competent to ascertain the etiology of his disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board recognizes that the Veteran has highlighted an April 22, 2015 assessment from Dr. A.C. as evidence that his GERD or esophageal cancer may be linked to in-service herbicide exposure.  Upon review of Dr. A.C.'s assessment, the Board observes that Dr. A.C. makes no suggestion or indication that GERD or esophageal cancer in particular could be related to dioxin exposure.  Rather, he states more generically, "[t]here are several issues with patients that have had exposure to dioxin . . . ."  He goes on to suggest that the Veteran's skin lesions, for which he was seeking treatment at the time "may be fully related to his issues and his exposure during that conflict."  While Dr. A.C.'s statements might be relevant to a skin disability claim, they do not serve to suggest or indicate that a possible link exists between the Veteran's GERD and esophageal cancer, and his in-service herbicide agent exposure. 

As the Veteran does not assert in-service incurrence of a disease or injury affecting his stomach or esophagus, the Veteran's GERD and esophageal cancer are not presumed to be related to herbicide agent exposure under VA law, and there is no indication that any current GERD or esophageal cancer disability is otherwise related to service, to include exposure to herbicide agents, the benefits sought on appeal are denied.  See 38 C.F.R. §§ 3.303 , 3.307, 3.309. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Special Monthly Compensation (SMC)

Special monthly compensation is payable under 38 U.S.C. § 1114(l) (West 2012) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b). As it pertains to the present case, criteria for establishing such need include whether the veteran was permanently bedridden or was so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352 (a).

Special monthly compensation can also be payable at a specified rate if a veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound. The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2012); 38 C.F.R. § 3.350(i) (2017).

For the reasons discussed below, the criteria for special monthly compensation based on the need for regular aid and attendance, or on account of being permanently housebound, due to service connected disabilities, have not been met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2017).

The Veteran is in receipt of service connection for prostate cancer, status post radiation therapy, and erectile dysfunction.  He has several other nonservice-connected disabilities to include esophageal cancer, GERD, colon carcinoma, adult failure to thrive, chronic obstructive pulmonary disease (COPD), and others.  

Upon review of a March 2012 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, coupled with review of the Veteran's ongoing treatment records and the competent and credible testimony presented at the August 2017 hearing, the Board finds that the Veteran overall disability picture does in fact show a need regular aid and attendance.  Unfortunately, the need is met only when considering the effects of all of the Veteran's disabilities, and not just the debilitating effects of this service-connected prostate cancer residuals and erectile dysfunction.  Indeed, it is clear that the Veteran's wife provides daily aid in feeding, medicating, bathing, and ambulating.  The medical evidence, to include the March 2012 aid and attendance examination shows that this need is based largely on the Veteran's debilitating esophageal cancer and treatment, requiring use of a feeding tube, as well as adult failure to thrive, lower extremity weakness and colon carcinoma.  As discussed above, the Veteran's service-connected prostate cancer residuals manifest in voiding dysfunction that requires the Veteran to wear and change absorbent materials.  He also has frequent urination, and erectile dysfunction.  While certainly debilitating (as explained in assigning the increased ratings above), these service-connected impairments, do not in and of themselves render the Veteran in need of aid and attendance with feeding, preparing meals, bathing, shaving, medication management, balance, dressing, or lifting.  

The Board recognizes the Veteran is in poor health, but finds that the evidence does not show that his service-connected disabilities, when taken apart from his other disabling health problems, render the Veteran so helpless as to require the regular aid and attendance of another.  For this reason, the Veteran's claim is denied.
In considering whether SMC may be alternatively awarded at the housebound rate, the Board notes that the Veteran does not have one service-connected disability rated at 100 percent, with others combining to 60 percent, nor does the evidence show that the Veteran's service-connected prostate cancer and erectile dysfunction results in his being housebound per the provisions of 38 C.F.R. § 3.350(i)(2), and the Veteran does not so assert.  

In reaching these conclusions, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied. 38 U.S.C. § 5107(b); Gilbert supra.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, is granted from August 6, 2010 to June 18, 2014; an initial rating of 40 percent, but no higher, is granted, from June 19, 2014 to the present day.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a stomach disorder, to include GERD, is granted.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for esophageal cancer is denied.

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate, is denied.



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


